Appellant was convicted of the offense of counterfeiting. He moved in arrest of judgment, because, under the Constitution of the United States the Federal courts alone have jurisdiction of this offense. The law has so long settled contrary to this contention that we deem it unnecessary to discuss this question. Congress has expressly reserved and recognized the jurisdiction of State courts over counterfeiting. Ex Parte Geisler, 50 Fed. Rep., 411; Martin v. State, 18 Texas Crim. App., 224; 7 Am. and Eng. Enc. of Law, pp. 878, 879, and especially note 2 on page 879. In State v. Brown, 2 Oregon, 221, it was held that authority for punishing the counterfeiting of coin rested exclusively in the Federal courts; but this decision has never been followed. It was also so held in Mattison v. State, 3 Missouri, 421, but this was overruled in Truman's Case, 44 Missouri, 181.
The first bill of exceptions recites that the State offered appellant's confession in evidence. Several objections were urged, but the bill fails to show that the confession was in fact admitted in evidence. It does recite that the confession was offered, but this is not sufficient. The bill must show, not only that confession was offered, but that it was admitted, and must set out the confession as introduced. Burke v. State, 25 Texas Crim. App., 173.
Appellant requested the court to charge the jury that one of the main ingredients of this offense was that the articles made in the semblance of silver half dollars contained a less proportion of the precious metal of which the true coin intended to be counterfeited is composed than is contained in such true coin; and, before he could be found guilty, the evidence must show beyond a reasonable doubt that the articles made, if any were made in imitation of the silver half dollars, contained a less amount of silver than the coin attempted to be imitated, and, if that was not shown, appellant must be acquitted. Under a particular state of case such a charge might be applicable. The court did charge the jury that "he is guilty of counterfeiting who makes, in the semblance of true silver coin, any coin, of whatever denomination, having in its composition a less proportion of the precious metal of which the true coin intended to be imitated is composed than is contained in such true coin, with the intent that the same should be passed, in this State or elsewhere." He then applied this law to the facts, and instructed the jury properly in regard to this matter. There was no issue, as we understand the evidence, upon this question.
Exception was also reserved to the charge in several respects, alleging the failure to charge the law applicable to the case. They pertain to the venue, etc. The evidence shows, beyond any question, venue in Llano County. The circumstances show with reasonable certainty that he made the counterfeit half dollars in the town of Llano, in Llano County. It further shows that he passed said counterfeit half dollars in said county, and, even if the evidence did not show that he did the counterfeiting *Page 584 
in said count, the fact that he passed the same in that county would authorize venue. This is so by statutory provision. See Code Crim. Proc., art. 226.
We find no error in the record authorizing a reversal of this case, and the judgment is affirmed.
Affirmed.